Citation Nr: 0530897	
Decision Date: 11/16/05    Archive Date: 11/30/05

DOCKET NO.  96-49 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel




INTRODUCTION

The veteran served on active duty from March 1968 to March 
1971, including honorable combat service in the Republic of 
Vietnam.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Honolulu, Hawaii, which denied the benefit sought on appeal.  
The Board first considered this appeal in July 2004, in 
conjunction with the veteran's earlier appeal of an 
unfavorable RO decision with respect to entitlement to 
service connection for a back disability.  At that time, the 
Board disposed of the claim related to the veteran's back 
disability, but determined that additional development was 
required with respect to the claim here on appeal.  As such, 
the claim was remanded.  The RO completed all requested 
development, but continued to deny the benefit sought.  As 
such, this claim is properly returned to the Board for 
further appellate consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's post-traumatic stress disorder causes 
occupational and social impairment with occasional decrease 
in work efficiency due to such symptoms as depressed mood, 
anxiety, chronic sleep impairment, and mild memory loss.


CONCLUSION OF LAW

Criteria for a rating higher than 30 percent for post-
traumatic stress disorder have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.1-4.16, 4.130, Diagnostic 
Code 9411 (2005).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his/her claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

In letters dated in April 2001, December 2003, and December 
2004, VA notified the veteran of the information and evidence 
needed to substantiate and complete his claim, including what 
part of that evidence he was to provide and what part VA 
would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The letters also generally advised the 
veteran to submit any additional information in support of 
his claim.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Thus, the Board finds that VA met its duty to notify 
the veteran of his rights and responsibilities under the 
VCAA.

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C. Section 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the veteran was initially given VCAA notice in 
April 2001, prior to the May 2002 AOJ decision here on 
appeal, in keeping with Pelegrini.  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied as to both 
timing and content.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence, 
performing medical examinations, and obtaining a medical 
opinion as to the severity of his disability.  The veteran 
was also afforded the opportunity to give testimony before an 
RO hearing officer and/or the Board, but declined to do so.  
In April 2003, he specifically withdrew his request for a 
hearing before a Decision Review Officer at the RO and 
instead participated in an informal conference with the 
Decision Review Officer.  It was agreed at that time that an 
additional VA examination would be performed and such an 
examination was performed in May 2003.

It appears that all known and available records relevant to 
the issue here on appeal have been obtained and are 
associated with the veteran's claims file, and the veteran 
does not appear to contend otherwise.  Although the veteran 
advised VA in January 2004, that he did not have any 
additional evidence to substantiate his claim, VA obtained 
subsequent treatment records and performed another VA 
examination in January 2005.  Thus, the Board finds that VA 
has done everything reasonably possible to notify and to 
assist the veteran and that no further action is necessary to 
meet the requirements of the VCAA.

The veteran asserts that his post-traumatic stress disorder 
is more severe than evaluated.  He specifically relates being 
unable to find work consistent with his education due to 
various symptoms of post-traumatic stress disorder such as 
his having problems with authority figures.  The veteran made 
this most recent request for an increased rating in November 
2000, and contends that his treatment records clearly show 
that his psychiatric disability is more severe than rated.

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  Where 
entitlement to compensation has been established and an 
increase in the disability rating is at issue, the present 
level of disability is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  

The veteran's post-traumatic stress disorder has been 
evaluated using Diagnostic Code 9411, currently found at 
38 C.F.R. § 4.130, which allows for the assignment of 
ratings using a general rating formula for mental disorders 
outlined in Diagnostic Code 9440.  The general rating 
formula for mental disorders is as follows:

Total occupational and social impairment, due to 
such symptoms as:  gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; 
intermittent inability to perform activities of 
daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own 
occupation, or own name...........100 percent

Occupational and social impairment, with 
deficiencies in most areas, such as work, school, 
family relations, judgment, thinking or mood, due 
to such symptoms as:  suicidal ideation; 
obsessional rituals which 
interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the 
ability to function independently, appropriately 
and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a 
worklike setting); inability to establish and 
maintain effective relationship..............................70 percent

Occupational and social impairment with reduced 
reliability and productivity due to such symptoms 
as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in 
understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and 
mood; difficulty in establishing and maintaining 
effective work and social relationships......................50 
percent

Occupational and social impairment with occasional 
decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks 
(although generally functioning satisfactorily, 
with routine behavior, self-care and conversation 
normal), due to such symptoms as:  depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent 
events)......30 percent

Occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency 
and ability to perform occupational tasks only 
during periods of significant stress, or; symptoms 
controlled by continuous medication.............10 percent

A mental condition has been formally diagnosed, but 
symptoms are not severe enough either to interfere 
with occupational and social functioning or to 
require continuous medication............0 percent

The Board notes that the veteran's post-traumatic stress 
disorder was initially evaluated under the rating formula 
that was changed in November 1996.  The veteran's current 
claim was filed in November 2000.  Thus, the current rating 
criteria is for application.

The record clearly shows that the veteran has participated in 
treatment on a regular basis for his post-traumatic stress 
disorder for quite some time, but he has never required 
inpatient treatment.  He was employed on a full-time basis 
until he moved to Maui in 1999.  Treatment records show that 
he is depressed, anxious, and hypervigilant and experiences 
extreme road-rage.  The veteran also has intrusive thoughts 
and nightmares of his experiences in Vietnam.  A treatment 
note dated in August 2004, includes a Global Assessment of 
Functioning (GAF) score of 60, and a treatment note dated in 
2005 includes the opinion that the veteran's depression is 
due to boredom and unhappiness with lack of activity.

The veteran underwent VA examination in February 2002, and 
complained of constant depression and panic attacks about 
once every three months as well as problems with authority, 
difficulties sleeping, hypervigilance and anger problems.  
His insight was found to be positive and his judgment good; 
he was oriented and goal-directed.  The examiner noted that 
treatment records showed some improvement with therapy and 
opined that the veteran's symptoms were in the moderate range 
with functioning at a higher level due to therapy.  The 
examiner rendered Axis I diagnoses of post-traumatic stress 
disorder and obsessive-compulsive disorder, and assigned a 
GAF score of 60 to 65.

The veteran underwent VA examinations in May 2003 and January 
2005, by the same examiner and complained each time of 
problems with authority, hypervigilance, sleep difficulties, 
irritable mood, angry outbursts, intrusive thoughts and 
constant depression.  It was noted at both examinations that 
the veteran had elevated anxiety since the war in Iraq began 
and that he had been unable to find employment suitable for 
his level of education.  In May 2003, the examiner assigned a 
GAF score of 65, and opined that the veteran had moderate 
symptoms with some difficulty in social functioning; in 
January 2005, the examiner again assigned a GAF score of 65, 
but stated that the veteran had mild to moderate symptoms 
with improvement shown in the treatment records.  The 
examiner also pointed out in January 2005, that the veteran's 
self-reports showed some improvement consistent with 
treatment notes.  The examiner opined in January 2005, that 
the veteran could work in a supportive environment and/or an 
environment with little supervision.

Given the evidence as outlined above, the Board finds that 
the 30 percent evaluation currently assigned is appropriate 
as the veteran clearly has occupational and social impairment 
with occasional decrease in work efficiency due to such 
symptoms as depressed mood, anxiety, chronic sleep 
impairment, and mild memory loss.  There is absolutely 
nothing in the medical record, however, to suggest that the 
veteran has symptoms so severe as to cause reduced 
reliability and productivity.  Specifically, there is no 
evidence of a flattened affect, abnormal speech, panic 
attacks more than once per week, difficulty understanding 
commands, or impaired judgment so as to allow for the 
assignment of a higher evaluation.  

The medical evidence shows that the veteran's symptoms have 
improved with therapy, that his depression is due to boredom, 
and that his brief lapses in memory are not associated with 
thoughts of Vietnam.  His lack of employment appears to be 
due to his desire to have a job equivalent to ones that he 
held while living outside of Hawaii, not because he cannot be 
hired to any type of employment.  Additionally, he has 
consistently been assigned a GAF score of 60 to 65, which 
indicates some mild symptoms, some difficulty in social 
and/or occupational functioning, or possibly moderate 
symptoms as per the Diagnostic and Statistical Manual of 
Mental Disorders, Fourth Edition, Washington, D.C., American 
Psychiatric Association (1994) (DSM-IV).  Thus, when all 
evidence is considered in conjunction with the applicable 
rating criteria, the Board finds that criteria for a rating 
higher than 30 percent have not been met.

The VA schedule of ratings will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  38 C.F.R. Section 3.321(b)(1) provides 
that, in exceptional circumstances, where the schedular 
evaluations are found to be inadequate, the veteran may be 
awarded a rating higher than that encompassed by the 
schedular criteria.  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that "the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."

Although the veteran asserts that he is currently unemployed 
because of his service-connected psychiatric disability, he 
has not identified any specific factors which may be 
considered to be exceptional or unusual in light of VA's 
schedule of ratings; the Board has been similarly 
unsuccessful in identifying exceptional factors.  
Specifically, the veteran has not required frequent periods 
of hospitalization, or even any hospitalization, for his 
psychiatric disability and his treatment records are void of 
any finding of exceptional limitation beyond that 
contemplated by the schedule of ratings.  The Board does not 
doubt that limitation caused by depression, anxiety, rage and 
hypervigilance has an adverse impact on employability; 
however, loss of industrial capacity is the principal factor 
in assigning schedular disability ratings.  See 38 C.F.R. §§ 
3.321(a) and 4.1.  38 C.F.R. Section 4.1 specifically states: 
"[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  See also 
Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992) and Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).  Consequently, the Board finds 
that the 30 percent evaluation currently assigned adequately 
reflects the clinically established impairment experienced by 
the veteran and a higher rating is denied.


ORDER

A rating higher than 30 percent for post-traumatic stress 
disorder is denied.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


